DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 11-16 and 18 of U.S. Patent No. 11,185,294. Although the claims at issue are not identical, they are not patentably distinct from each other because:
          With respect to claim 1, the patented claim 1 claims a super-resolution digital tomosynthesis system for imaging an object, the system comprising: at least one source configured to emit penetrating particles toward the object; a detector configured to acquire a series of projection images of the object in response to the penetrating particles from the at least one source, the detector defining a plane of detection; one or more positioning elements configured to change a distance between the at least one source and the object by moving the at least one source, the object, the detector, or a combination thereof; and an imaging system configured to: control a position of the at least one source and the detector in relation to the object along a scan path using the one or more positioning elements to move the at least one source, the object, the detector, or a combination thereof: control the at least one source, the object, the detector, or a combination thereof to acquire a series of projection images along the scan path with a distance change between the at least one source, object, detector, or a combination thereof, wherein the distance between the at least one source, object, detector, or a combination thereof is changed due to the moving of the at least one source, the object, the detector, or a combination thereof such that a magnification of projected images of the series of projected images of the object detected by the detector varies as the at least one source travels along the scan path; and construct, based on the variations in the magnification of the projected images due to the movement of the at least one source, the object, the detector, or a combination thereof, a tomographic volume exhibiting super-resolution from data representing the acquired series of projection images. 
            With respect to claim 2, the patented claim 2 claims the system of claim 1, wherein the distance between the at least one source, the object, the detector, or a combination thereof is varied over a range of values where a gain in super-resolution exceeds a detriment of focal spot blurring.
          With respect to claim 3, the patented claim 4 claims the system of claim 1, wherein the one or more positioning elements are configured to move the at least one source along the scan path and to move the object to change the distance between the at least one source and the object.
            With respect to claim 4, the patented claim 4 claims the system of claim 1, wherein the one or more positioning elements are configured to move the at least one source along the scan path and to move the at least one source and the detector to change the distance between the at least one source and the object.
           With respect to claim 5, the patented claim 2 claims the system of claim 1, wherein the distance between the at least one source, the object, the detector, or a combination thereof changes at a varying velocity.
            With respect to claim 6, the patented claim 2 claims the system of claim 1, wherein the distance between the locations of the at least one source varies so that there is a different increment of source motion per projection along the scan path.
           With respect to claim 7, the patented claim 4 claims the system of claim 1, wherein the distance between the at least one source and the object, along the at least one source scan path, varies so that there is a different increment of magnification per projection.
           With respect to claim 8, the patented claim 7 claims the system of claim 1, wherein the one or more positioning elements comprise: a first electromechanical drive coupled to the at least one source to move the at least one source along the scan path; and a second electromechanical drive coupled to the detector to change the distance between the detector and the object.
           With respect to claim 9, the patented claim 7 claims the system of claim 1, wherein the one or more positioning elements comprise: a first electromechanical drive coupled to the at least one source to move the at least one source along the scan path; and a second electromechanical drive coupled to the object to change the distance between the detector and the object.
            With respect to claim 10, the patented claim 7 claims the system of claim 1, wherein the one or more positioning elements comprise: a first electromechanical drive coupled to the at least one source to move the at least one source along the scan path; and a second electromechanical drive coupled to the object to change the distance between the detector and the object but fail to explicitly claim a third electromechanical drive coupled to the detector to change the distance between the at least one source, the detector, and the object.
          However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a third electromechanical drive coupled to the detector to change the distance between the at least one source, the detector, and the object in the claimed invention, since it has been held that mere duplication of the essential working parts of the device, without producing any new and unexpected result involves, only routing skill in the art .
          With respect to claim 11, the patented claim 8 claims the system of claim 1, wherein the detector is rotated to align with an orientation of the at least one source and the object as the orientation of the at least one source changes along the scan path, and the position of the object relative to the at least one source.
          With respect to claim 12, the patented claim 3 claims the system of claim 1, wherein the data representing the acquired series of projection images has super-resolution at every point in the tomographic volume.
           With respect to claim 13, the patented claim 9 claims the system of claim 1, wherein super-resolution comprises resolution that is finer than a physical size of detector elements used by the detector to capture each of the projection images of the series of projection images.
            With respect to claim 14, the patented claim 11 claims a super-resolution digital tomosynthesis method for imaging an object, the method comprising: positioning at least one source of penetrating particles along a scan path with respect to an object and a detector, the detector defining a plane of detection; changing a distance between the at least one source, the object, the detector, or a combination thereof as the at least one source is positioned along the scan path, wherein the distance between the at least one source, the object, the detector, or a combination thereof is changed by moving, using one or more positioning elements coupled to the at least one source, the object, the detector, or a combination thereof; acquiring a series of images along the scan path with a change of the distance between the at least one source, the object, the detector or a combination thereof, wherein the distance between the at least one source, the object, the detector, or a combination thereof is changed due to the moving of the source, the object, the detector, or a combination thereof such that a magnification of images of the series of images of the object detected by the detector varies as the at least one source travels along the scan path; and constructing, based on the variations in the magnification of the images of the series of images due to the movement of the at least one source, the object, the detector, or a combination thereof, a tomographic volume exhibiting super-resolution from data representing the acquired series of images.
           With respect to claim 15, the patented claim 12 claims the method of claim 14, further comprising displaying super-resolution images from the tomographic volume.
           With respect to claim 16, the patented claim 13 claims the method of claim 14, wherein the distance between the at least one source, the object, the detector, or a combination thereof is varied over a range of values where a gain in super-resolution exceeds a detriment of focal spot blurring.
          With respect to claim 17, the patented claim 14 claims the method of claim 14, wherein the data representing the acquired series of images has super-resolution at every point in the tomographic volume.
          With respect to claim 18, the patented claim 15 claims the method of claim 14, wherein the at least one source moves along the scan path and the detector moves while the at least one source moves along the scan path, to change the distance between the at least one source and the object.
          With respect to claim 19, the patented claim 15 claims the method of claim 14, wherein the at least one source moves along the scan path and the object moves while the at least one source moves along the scan path, to change the distance between the at least one source and the object.
          With respect to claim 20, the patented claim 15 claims the method of claim 14, wherein the at least one source moves along the scan path and the object and the detector moves while the at least one source moves along the scan path, to change the distance between the more or more sources and the object.
           With respect to claim 21, the patented claim 16 claims the method of claim 14, wherein the detector is moved in a direction at least substantially perpendicular to a surface of the detector.
           With respect to claim 22, the patented claim 18 claims the method of claim 14, wherein the distance between the at least one source, the object and the detector changes at a varying velocity.
         With respect to claim 23, the patented claim 13 claims the method of claim 14, wherein the distance between the one or more source locations along the scan path varies so that there is a different increment of detector motion per projection.
          With respect to claim 24, the patented claim 15 claims the method of claim 14, wherein the distance between the one or more source locations and the object, along the scan path of the at least one source, varies so that there is a different magnification of the object for each projection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   December 3, 2022